UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 29, 2010 WEST BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Iowa 0-49677 42-1230603 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1601 22nd Street, West Des Moines, Iowa50266 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:515-222-2300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. West Bancorporation, Inc.’s (the “Company”) annual meeting of shareholders was held on April 29, 2010.The record date for determination of shareholders entitled to vote at the meeting was March 1, 2010.There were 17,403,882 shares of common stock outstanding as of that date, each such share being entitled to one vote.At the shareholders’ meeting the holders of 15,642,002 shares or approximately 89.9 percent of the outstanding shares, were represented in person or by proxy, which constituted a quorum for the meeting.The following proposals were voted on at the meeting: Proposal1 – Election of Directors Fourteen directors were elected to serve for a one year term or until their successors are elected and qualified.The following results were reported at the meeting. For Withheld Frank W. Berlin Thomas A. Carlstrom Joyce A. Chapman Orville E. Crowley Douglas R. Gulling Kaye R. Lozier David R. Milligan George D. Milligan David D. Nelson James W. Noyce Robert G. Pulver Jack G. Wahlig Connie Wimer Brad L. Winterbottom Proposal2 – Approve, on a non-binding basis, the 2009 executive compensation disclosed in the Proxy Statement The vote to approve the above proposal was as follows: For Against Abstain Approval of 2009 executive compensation Proposal3 – Ratify the appointment of independent registered public accounting firm The vote to ratify the above proposal was as follows: For Against Abstain McGladrey & Pullen, LLP Item 8.01Other Events. Copies of the presentation materials and comments from the Company’s annual shareholder meeting are hereby furnished and are filed as Exhibit 99.1 and Exhibit 99.2 and are incorporated herein by reference. On April 29, 2010, the Company’s Board of Directors held its annual organizational meeting.David R. Milligan was elected Chairman of the Board.He replaces Jack G. Wahlig in this position.Robert G. Pulver was elected Vice Chairman. A risk management committee and an executive committee were established as ad hoc committees of the Board.The risk management committee will initially focus on investment risk, credit risk, and management’s ability to evaluate and manage risks.Prior to the next annual organizational meeting of the Board, an evaluation will be completed as to whether the risk management committee should become a standing committee of the Board. The following tables provide the makeup of the standing and ad hoc committees through the date of the next annual organizational meeting: Audit Committee: James W. Noyce, Chair Joyce A. Chapman George D. Milligan Jack G. Wahlig Compensation Committee: Robert G. Pulver, Chair Frank W. Berlin Thomas A. Carlstrom Orville E. Crowley Nominating and Corporate Governance Committee: Frank W. Berlin, Chair Kaye R. Lozier Roberts G. Pulver Connie Wimer Risk Management Committee: George D. Milligan, Chair Joyce A. Chapman Douglas R. Gulling David D. Nelson James W. Noyce Jack G. Wahlig Executive Committee: David R. Milligan, Chair Frank W. Berlin George D. Milligan David D. Nelson James W. Noyce Robert G. Pulver Item 9.01Financial Statements and Exhibits. Exhibit No. Description Exhibit 99.1 West Bancorporation, Inc. Annual Meeting comments made on April 29, 2010 Exhibit 99.2 West Bancorporation, Inc. Annual Meeting PowerPoint slide presentation The information contained in this report may contain forward-looking statements about the Company’s growth and acquisition strategies, new products and services, and future financial performance, including earnings and dividends per share, return on average assets, return on average equity, efficiency ratio, and capital ratios.Certain statements in this report constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements preceded by, followed by or that include the words “believes,” “expects,” “intends,” “should,” or “anticipates,” or similar references or references to estimates or predictions.Such forward-looking statements are based upon certain underlying assumptions, risks, and uncertainties.Because of the possibility of change in the underlying assumptions, actual results could differ materially from these forward-looking statements.Risks and uncertainties that may affect future results include: interest rate risk; competitive pressures; pricing pressures on loans and deposits; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; actions of bank and non-bank competitors; changes in local and national economic conditions; changes in regulatory requirements and costs, including but not limited to, actions of the Securities and Exchange Commission, the United States Department of the Treasury, the Federal Deposit Insurance Corporation, the Federal Reserve Board, or the Iowa Division of Banking; changes in the Treasury’s Capital Purchase Program; and customers’ acceptance of the Company’s products and services.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current or future events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. West Bancorporation, Inc. April 30, 2010 By: /s/ Douglas R. Gulling Name: Douglas R. Gulling Title: Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Exhibit 99.1 West Bancorporation, Inc. Annual Meeting comments made on April 29, 2010 Exhibit 99.2 West Bancorporation, Inc. Annual Meeting PowerPoint slide presentation
